Judgment of the Court of Special Sessions of the City of New York, Borough of Queens [County of Queens], convicting the defendant of the crime of petit larceny, reversed on the law and the facts, the information dismissed, and the defendant discharged. The finding of the eye-glass ease of the complaining witness in the Plymouth automobile was not sufficient evidence, under the facts and circumstances of this case, to establish the guilt of the defendant beyond a reasonable doubt. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur.